Dismissed and Opinion Filed November 1, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00462-CV

       IN THE INTEREST OF E.N.G.-G. AND K.L.G.-G., CHILDREN

                On Appeal from the 382nd Judicial District Court
                            Rockwall County, Texas
                       Trial Court Cause No. 1-18-0038

                          MEMORANDUM OPINION
                   Before Justices Molberg, Nowell, and Goldstein
                             Opinion by Justice Nowell
       Appellant’s brief in this case is overdue. By postcard dated October 7, 2021,

we notified appellant the time for filing her brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file her brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1);

42.3(b), (c).
                /Erin A. Nowell//
                ERIN A. NOWELL
210462f.p05     JUSTICE




              –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF E.N.G.-G.                 On Appeal from the 382nd Judicial
AND K.L.G.-G., CHILDREN                      District Court, Rockwall County,
                                             Texas
No. 05-21-00462-CV                           Trial Court Cause No. 1-18-0038.
                                             Opinion delivered by Justice Nowell.
                                             Justices Molberg and Goldstein
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 1st day of November, 2021.




                                       –3–